Citation Nr: 0915946	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-37 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD), prior to 
July 19, 2007.

2.  Entitlement to an initial disability rating in excess of 
70 percent for PTSD from July 19, 2007.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from December 1969 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

It is necessary to clarify the issues on appeal.  The June 
2004 rating decision granted entitlement to service 
connection for PTSD and assigned a 30 percent disability 
rating.  In November 2004, the appellant submitted a notice 
of disagreement with this disability rating.  The RO issued a 
statement of the case in June 2005 and the appellant 
perfected his appeal in September 2005.  A subsequent rating 
decision dated in January 2009, increased the appellant's 
disability rating for PTSD from 30 percent to 70 percent, 
effective July 19, 2007.  Since the appellant perfected his 
appeal from the June 2004 assignment of an initial 30 percent 
disability rating, the Board will address whether he was 
entitled to a disability rating higher than 30 percent prior 
to July 19, 2007 as well as whether he is entitled to a 
disability rating higher than 70 percent from July 19, 2007.  
Part of this analysis will include whether the criteria for a 
70 percent rating were met at any time prior to July 19, 
2007, which is part of the analysis in a staged rating case.  
Therefore, the issues on appeal have been rephrased as shown 
above.  The appellant is not prejudiced by such 
recharacterization of the issues.  

The Board previously remanded this claim in September 2006 
for a Travel Board hearing and compliance with the notice 
requirements under the recently issued United States Court of 
Appeals for Veterans Claims (Court) case, Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In June 2007, the 
appellant participated in a Travel Board hearing with the 
undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the appellant's claims 
file.  This claim was again remanded in September 2007 for 
additional evidentiary development, to include a VA 
examination to determine the appellant's current level of 
disability.

The Board notes that in a statement dated in June 2006, the 
appellant indicated that he wished to file a claim of 
entitlement to service connection for a stroke, to include as 
due to his service-connected diabetes mellitus.  It does not 
appear that this issue has been addressed by the RO.  As 
such, it is REFERRED back to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to July 19, 2007, the appellant's PTSD was 
productive of occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, depressed mood, anxiety and suspiciousness, all 
resulting in mild to moderate social and occupational 
impairment.

2.  As of July 19, 2007, the appellant's PTSD has been 
productive of mood disturbances such as depression, anxiety, 
and irritability; recurrent flashbacks, nightmares, and 
intrusive thoughts; chronic sleep disturbances; difficulty 
concentrating; loss of interest; and increasing social 
isolation, all resulting in moderate to severe social and 
occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
30 percent for PTSD prior to July 19, 2007 have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic 
Code 9411 (2008).

2.  The criteria for an initial disability rating higher than 
70 percent for PTSD from July 19, 2007 have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claims.  This was codified by 38 C.F.R. § 3.159(b)(1).  
In 2008, however, this regulation was revised to remove the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claims.  See 
73 Fed. Reg. 23, 353-23, 356 (April 30, 2008). 

The instant claims arise from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 
(2006); see also 38 U.S.C. § 5103(a) (2002).  Compliance with 
the first Pelegrini II element requires notice of these five 
elements in initial ratings cases.  See Dunlop v. Nicholson, 
21 Vet. App. 112 (2006).   

Prior to initial adjudication of the appellant's service 
connection claim, a letter dated in July 2003 fully satisfied 
the duty to notify provisions, including notice of the degree 
of disability.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The appellant was later 
issued letters in October 2006 and September 2007 that 
informed him of VA's duties to notify and assist with regard 
to increased rating claims.  The appellant was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  

The October 2006, April 2007, September 2007 and February 
2009 letters provided notice of the manner in which VA 
assigns initial ratings and effective dates.  Although these 
letters were not sent prior to initial adjudication of the 
appellant's claims, this was not prejudicial to him, since he 
was subsequently provided adequate notice in October 2006, he 
was provided ample time to respond with additional argument 
and evidence and the claims were readjudicated and additional 
supplemental statements of the case were provided to the 
appellant in November 2005 and January 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this is an initial disability rating claim.  
Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the appellant's 
case to the Board which complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  In a statement dated in 
February 2009, the appellant indicated that he had no further 
evidence to submit in support of his claims.  See appellant's 
statement, February 23, 2009.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  The RO 
provided the appellant with appropriate VA examinations in 
March 2004 and November 2008.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined.  See 38 C.F.R. § 3.327(a) (2008).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The November 2008 VA examination report is thorough and 
supported by VA and private outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

In June 2004, a rating decision granted the appellant's claim 
of entitlement to service connection for PTSD and assigned a 
30 percent disability rating, effective April 25, 2003.  In 
January 2009, a rating decision increased the appellant's 
disability rating from 30 percent to 70 percent disabling, 
effective July 19, 2007.  As discussed above, the Board will 
address whether a higher rating or ratings should have been 
granted for either of these time periods.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.1 (2008).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2008); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  Since the appellant appealed the 
initial rating assigned for his PTSD, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130 
(2008).  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 30 percent disability rating for the time period 
prior to July 19, 2007, requires:

Occupational and social impairment with 
an occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), 
due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep 
impairment; and mild memory loss (such 
as forgetting names, directions and 
recent events).

A 50 percent disability evaluation requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 70 percent disability evaluation requires:

Occupational and social impairment with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals 
that interfere with routine activities; 
speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately, 
and effectively; impaired impulse 
control, such as unprovoked irritability 
with periods of violence; spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances, 
including work or a work-like setting; 
and inability to establish and maintain 
effective relationships.  
A 100 percent disability evaluation requires: 

Total occupational and social impairment, 
due to symptoms such as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation or name. 

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996) citing Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. 1994) 
(DSM-IV).  Rating agencies are charged with the 
responsibility of being thoroughly familiar with DSM- IV in 
order to apply the general rating criteria for rating mental 
disorders.  See 38 C.F.R. § 4.130 (2008).

Rating in Excess of 30 Percent Disabling

When the appellant's claim for an increase was pending, 
medical records from the VA Medical Center (VAMC) in East 
Orange, New Jersey were submitted showing that the appellant 
was counseled regarding a suicide attempt in June 2007.  It 
was the date of this consultation that the RO subsequently 
assigned a 70 percent rating.  The evidence associated with 
the claims folder prior to the July 19, 2007 assignment of 
the 70 percent disability rating consisted of VA outpatient 
treatment records, a VA examination, lay statements and 
private outpatient treatment records.  VA must consider all 
the evidence of record to determine when an ascertainable 
increase occurred in the rated disability.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 
Vet. App. 442 (1999).  

The medical evidence beginning in March 2004 shows a fairly 
consistent picture of the appellant's PTSD symptomatology.  
He experienced occupational and social impairment with an 
occasional decrease in work efficiency.  The appellant 
indicated that beginning in 2003, he participated in VA's 
vocational rehabilitation program with intentions to become a 
history teacher.  He stated that while he maintained a high 
grade point average, he suffered from periodic bouts of 
depression where he did not want to get out of bed.  See VA 
examination report, March 15, 2004; private treatment 
records, H.C.C., October 23, 2004, August 20, 2005, and June 
16, 2007.  He generally functioned satisfactorily.  He 
demonstrated some anxiety and despondent affect but 
consistently denied having any hallucinations or delusions.  
He was able to maintain his personal hygiene and was 
consistently oriented times three.  He reported no panic 
attacks but reported chronic sleep impairment and some memory 
loss.  See VA examination report, March 15, 2004; private 
treatment records, H.C.C., October 23, 2004, August 20, 2005, 
and June 16, 2007.

The medical evidence prior to July 19, 2007, does not 
establish that the appellant is entitled to a higher 
disability rating during any time period.  While he indicated 
that he had very few if any social relationships, he stated 
that he was very close with his family and communicated with 
them daily.  The appellant did not endorse any impairment of 
thought or communication but noted that periodically he had 
trouble concentrating.  At no time did the appellant report 
suffering from panic attacks.  No inappropriate behavior was 
reported.  Further, he did not report any impaired impulse 
control.  There was no indication that he suffered from 
difficulty in understanding complex commands.  See VA 
examination report, March 15, 2004; private treatment 
records, H.C.C., October 23, 2004, August 20, 2005, and June 
16, 2007.  As noted, he was preparing to obtain his 
Bachelor's degree in history.  Although the appellant noted 
having some passive suicidal ideation in early June 2007, 
this appears to have been an isolated incident prior to July 
19, 2007.  On numerous other occasions prior to that date, he 
denied such thoughts and, thus, he was not in persistent 
danger of hurting himself or anyone else.  His memory, 
insight and judgment have, for the most part, been fair to 
normal.  Id.

The appellant's GAF scores for this time period ranged from 
40 to 65.  A GAF score of 31 to 40 indicates "some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  A GAF score of 41 to 50 shows 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See DSM-IV at 
44-47.

The Board notes that an examiner's classification of the 
level of psychiatric impairment, by words or by a GAF score, 
is to be considered but is not determinative of the 
percentage rating to be assigned.  See VAOPGCPREC 10-95.  In 
the present case, the appellant's GAF scores vary 
significantly.  Ultimately, however, the Board does not find 
that the lower GAF scores are consistent with the other 
symptoms demonstrated by the appellant.  The March 2004 VA 
examination report noted that the appellant was generally 
able to do his job and his PTSD symptoms were mild to 
moderate.  In June 2007, the appellant reported that he felt 
better than he did in 2006.  Clearly, the appellant did not 
have the majority of the symptoms ordinarily associated with 
a 50 percent disability rating, such as: circumstantial, 
circumlocutory or stereotyped speech, panic attacks, 
difficulty understanding complex commands, impaired memory, 
impaired judgment, and impaired abstract thinking.  The 
medical evidence consistently indicated that he was well-
oriented and articulate, with clear thinking and speech.  

The appellant's main argument is that he should be 
compensated at a higher rate for the period prior to July 19, 
2007.  The medical evidence simply does not support the 
appellant's contention and, therefore, a higher rating is not 
warranted.  The Board concludes his overall level of 
disability more nearly approximates that consistent with a 30 
percent rating during the entire period.  As the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt rule does not apply, and the 
appellant's claim of entitlement to an increased disability 
evaluation for PTSD must be denied.  See 38 U.S.C.A §5107 
(West 2002 & Supp. 2008).

Rating in Excess of 70 Percent Disabling

The evidence dated since the assignment of the 70 percent 
rating, on July 19, 2007, consists of the appellant's lay 
statements, VA outpatient treatment records and a VA 
examination.  The appellant's disability evaluation was 
increased to 70 percent as of July 19, 2007, due to the 
appellant's reported suicide attempt.

The VAMC treatment record dated on July 19, 2007 noted that 
the appellant reported having increased anger outbursts, 
flashbacks and nightmares.  Upon examination, the appellant's 
mood was depressed and his affect was apprehensive.  He 
denied suicidal or homicidal ideation at that time, but 
reported that one month prior to his visit he had an 
altercation with his wife.  His anger escalated and he 
considered walking in front of a truck on the highway.  His 
wife drove around for several hours before she found the 
appellant on the side of the highway.  See VAMC treatment 
record, mental health clinic note, July 19, 2007.  

The appellant participated in a VA PTSD examination in 
November 2008.  At that time, he reported experiencing some 
depression and anxiety.  Overall, his affect was noted as 
constricted and irritable though his thought process was 
concrete.  He denied experiencing any hallucinations or 
delusions but admitted to occasional passive suicidal 
ideation.  He continued to report chronic sleep impairment, 
flashbacks, nightmares, avoidance of others, anger, 
irritability and hypervigilance.  The VA examiner noted that 
the appellant was able to function only in a highly 
structured environment.  The appellant was able to present as 
bright and articulate; however, he was noted to have a highly 
constricted routine and environment he maintained for optimal 
stability.  On medication and with therapy, the appellant 
learned some self-control to avoid hurting others by leaving 
the situation.  The VA examiner concluded that it was 
unlikely the appellant will be able to be gainfully employed.  
See VA examination report, November 28, 2008.  The Board 
concludes that the objective medical evidence and the 
appellant's statements regarding his symptomatology show 
disability consistent with a 70 percent disability rating.  
See 38 C.F.R. § 4.7 (2008).

The GAF score of record of 40 reflects "serious" impairment 
in social and occupational functioning, which is commensurate 
with the degree of social and industrial impairment as 
required for the assignment of a 70 percent disability 
evaluation.  Although it is clear that the appellant's 
symptomatology is severe, the balance of the evidence is 
against a finding of total impairment.

The Board recognizes that the November 2008 VA examiner 
concluded that it was doubtful the appellant will be able to 
be gainfully employed.  However, the appellant does not have 
any of the symptoms ordinarily associated with total social 
and occupational impairment, such as impaired thought 
processes or communication, hallucinations, inappropriate 
behavior, deficient personal hygiene, disorientation or 
memory loss.  He routinely denies having any suicidal or 
homicidal ideations during the course of medical treatment.  
He testified that he does experience such thoughts on 
occasion, but he clearly is not in persistent danger of 
hurting himself or others, since the preponderance of the 
treatment notes show denials of such thoughts or intent.  It 
is clear that any suicidal or homicidal thoughts he 
experiences are intermittent and isolated in nature.  The 
appellant does not have total social impairment.  He does 
have deficiencies in this area, but that is contemplated in 
ratings lower than 100 percent.  He does have some social 
isolation, but he has contact with others.  The fact remains 
that he has been able to maintain a marriage for many years 
now, despite any difficulties.  Therefore, a higher rating is 
not warranted.

Accordingly, for the reasons discussed above, the Board 
cannot conclude that a rating higher than 70 percent is 
warranted for the period of time from July 19, 2007.  Again, 
although the appellant could be assigned staged ratings, 
there is no evidence suggesting total impairment for any time 
period from July 19, 2007.  There is no reasonable doubt on 
this issue that could be resolved in the appellant's favor.

III.  Extraschedular Consideration

The Board has also considered referral for an extraschedular 
evaluation.  However, there is no indication that the 
schedular criteria are inadequate to evaluate the appellant's 
PTSD.  Although the appellant reported that his disability 
affected his employment, there is no indication that his 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or has necessitated frequent periods of hospitalization.  
Indeed, the record does not contain any mention of 
hospitalization for the appellant's PTSD.  At the January 
2008 PTSD examination, the appellant was noted to have been a 
full time student for five years.  He has maintained an A-B 
average and will get his master's in June 2009.  He hopes to 
be a history teacher.  In light of the foregoing, the 
appellant's claims do not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2008).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

ORDER

Entitlement to a disability rating higher than 30 percent for 
PTSD prior to July 19, 2007, is denied.

Entitlement to a disability rating higher than 70 percent for 
PTSD from July 19, 2007, is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


